Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 17, 2021 has been entered.  Claim 1 has been amended.  Claims 6, 13-15, 17-19, 27-36, 40-83 are canceled.  Claims 84-87 are new.  Currently, claims 1-5, 7-12, 16, 20-26, 37-39 and 84-87 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed February 17, 2021, with respect to the rejection(s) of claim(s) 1-5, 7-12, 16, 20-26, 37-39 and 84-87 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Addington et al. (US PG Pub 2015/0257695).

Specification
The disclosure is objected to because of the following informalities: paragraphs [0001-0002] of the specification should be amended to reflect any U.S. Patent Applications that have since been granted patents.  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  newly amended claim limitation recites “pressor sensor” when it should state “pressure sensor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 16, 20-26, 37-39, and 84-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a relationship between the newly amended limitation of “measuring pressure within the patient’s bladder with a first pressure sensor, and measuring pressure within the patient’s urinary sphincter with a second pressure sensor”.  Applicant has added these new limitations but the claim does not utilize these pressure measurements within the claimed invention.
Claims 2-5, 7-12, 16, 20-26, 37-39 and 84-87 are rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 16, 26, 84-87, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chancellor et al. (US PG Pub 2009/0036945) in view of Boggs, II et al. (US PG Pub 2010/0274310) and Addington et al. (US PG Pub 2015/0257695).
Regarding claims 1, 5, 16, 26, 84, Chancellor et al. discloses a method for screening a patient for pudendal nerve therapy to treat a urinary dysfunction in a patient, the method comprising: introducing a catheter through the patient’s urethra into the patient’s bladder ([0076], [0104]), the catheter including at least two lumens, including a first lumen for delivering fluid into the patient’s bladder and a second lumen for the flow of fluid from the bladder to outside the patient’s body ([0076], [0104], [0140], [0169]); positioning at least one electrode at a position to deliver current to the patient’s pudendal nerve ([0023]); delivering fluid (“saline”) into the patient’s bladder through the first lumen of the catheter to fill the bladder to a target pressure, wherein the catheter is positioned to block the opening of the patient’s bladder ([0104]) such that when the bladder is contracted, voided fluid flows 
Regarding claims 2-3, Chancellor et al. discloses a first and second electrode 154 which are positioned to deliver current to the pudendal nerve, wherein the first electrode delivers the low frequency current and the second electrode delivers the high frequency current ([0078]).
Regarding claim 4, Chancellor et al. in view of Boggs, II et al. disclose the catheter is positioned so that each of the first and second electrodes are positioned near the urinary sphincter ([0146], fig. 23).
Regarding claim 7, Chancellor et al. does not expressly disclose the target pressure is in a range from 10 to 45 mmHg. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and optimize these parameters since it would have been a matter of routine skill in the art that would not alter the operation of the device and would be reasonably predictable.
Regarding claims 8-9, Chancellor et al. discloses the bladder is filled to a target volume from about 50 to 200 ml ([0029]).
Regarding claims 10-11, Chancellor et al. discloses the high and low frequency currents are delivered near simultaneously, and that the high frequency current is initiated before that of the low frequency current ([0025], [0078]).
Regarding claim 12, Chancellor et al. discloses the low frequency current is in a range of about 15 Hz to 50 Hz ([0025], [0078]).
Regarding claim 86, Chancellor et al. in view of Addington et al. discloses the second pressure sensor is disposed on the catheter so that it will lie within the patient’s urinary sphincter (Fig. 1a) but 
Regarding claims 85, 87, Addington et al. discloses it is well known in the art to use solid state pressure transducers for measuring pressure ([0049]).

Claims 20-25 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chancellor et al. (US PG Pub 2009/0036945) in view of Boggs, II et al. (US PG Pub 2010/0274310) and Addington et al. (US PG Pub 2015/0257695) as applied to claims 1-5, 7-12, 16, 26, 84-87 above, and further in view of Gerber (US PG Pub 2007/0027494).
Regarding claims 20-22 and 25, Chancellor et al. does not expressly disclose the information on the produce physiological response is used to adjust a characteristic of the high frequency or low frequency current. Gerber teaches that based on a sensed event such as bladder pressure ([0050]), the stimulation level of stimulator 18 may be adjusted ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chancellor et al. to adjust the stimulation level based on the sensed event as taught by Gerber in order to more appropriately address the current needs of the patient.
Regarding claims 23 and 24, Chancellor et al. does not expressly disclose fine tuning of at least the high frequency or low frequency current comprises adjustment by an amount less than about 5 percent or in a range of about 5 to about 25 percent. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try and optimize a fine tuning 
Regarding claims 37-38, Chancellor et al. does not expressly disclose a characteristic of the high frequency or low frequency current is adjusted to achieve a target urinary flow rate. Gerber teaches that based on a sensed event ([0050]), the stimulation level of stimulator 18 may be adjusted ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the stimulation level based on the sensed event as taught by Gerber in order to more appropriately address the current needs of the patient.
Regarding claim 39, Chancellor et al. does not expressly disclose wherein the target urinary flow rate is in a range from about 9 to 21 ml per minute for a male patient and 15 to 18 ml per minute for a female patient. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try and select the target urinary flow rate of the claimed ml per minute since it is a matter of routine skill in the art that would not alter the operation of the device and would be reasonably predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792